            Case 1:19-cv-00072-CRC Document 22 Filed 09/08/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 WILDEARTH GUARDIANS,

                                   Plaintiff,
         v.                                              Case No. 1:19-cv-00072-CRC
 U.S. DEPARTMENT OF THE INTERIOR, and
 U.S. BUREAU OF LAND MANAGEMENT,

                                Defendants.

                                    JOINT STATUS REPORT

       Plaintiff WildEarth Guardians (“Guardians”) and Defendants U.S. Department of the In-

terior (“Interior”) and U.S. Bureau of Land Management (“BLM”) (jointly, “Defendants”) sub-

mit this Joint Status Report, as per this Court’s March 22, 2019 order (ECF No. 13).

       1.       This case concerns three requests for documents that Guardians submitted to Inte-

rior under the Freedom of Information Act, 5 U.S.C. § 552, as amended (“FOIA”). Specifically,

in January 2018, Guardians submitted a request to: BLM’s New Mexico State Office, BLM’s

Washington Office, and Interior’s Office of the Secretary.

       2.       This Court ordered, inter alia, (1) that all case deadlines are stayed pending De-

fendants’ responses to the three FOIA requests at issue in this case; (2) that Defendants shall re-

view at least 1,500 pages of records potentially responsive to the FOIA requests each month, and

Defendants shall disclose the responsive, non-exempt portion of its review to Guardians on the

fifteenth (15th) day of every month until Defendants disclose all non-exempt portions of the po-

tentially responsive records; (3) that the parties file joint status reports with the Court every sixty

(60) days to inform the Court of the progress the parties have made. ECF No. 13 ¶¶ 1–4.

       3.       On July 15, 2020, BLM’s New Mexico State Office sent Guardians a partial re-

sponse, stating that it had reviewed 4,211 pages and was disclosing 536 pages in full and 13
            Case 1:19-cv-00072-CRC Document 22 Filed 09/08/20 Page 2 of 2



pages with partial redactions based on the deliberative process privilege of Exemption 5, or un-

der Exemption 6, and fully withholding 755 pages under the deliberative process privilege of Ex-

emption 5. Interior also determined that 2,907 pages were non-responsive or not applicable.

       4.       On August 14, 2020, BLM’s New Mexico State Office sent Guardians a partial

response, stating that had reviewed 3,023 pages of records and was disclosing 212 pages in full,

disclosing 150 pages with partial redactions under the deliberative process privilege or govern-

ment commercial privilege of Exemption 5, and fully withholding 1,943 pages under the deliber-

ative process privilege of Exemption 5. Interior also determined that 718 pages were non-respon-

sive or not applicable. The parties are continuing to work cooperatively to resolve any issues in

this case without Court intervention.

       5.       Defendants have indicated to Guardians that there are additional potentially re-

sponsive records remaining for review, and the parties will continue operating under the Court

schedule, see ECF No. 13, with the next joint status report due November 6, 2020.

                Respectfully submitted this 8th day of September 2020.

/s/ Emma Bruden                                   MICHAEL R. SHERWIN
Emma A. O. Bruden (OR Bar #163525)                Acting United States Attorney
  Admitted pro hac vice
Kampmeier & Knutsen PLLC                          DANIEL F. VAN HORN, D.C. BAR #924092
P.O. Box 15099                                    Chief, Civil Division
Portland, Oregon 97293
Tel: (503) 719-5641                                  /s/ Paul Cirino
emma@kampmeierknutsen.com                         PAUL CIRINO
                                                  Assistant United States Attorney
DAVID BAHR (D.D.C. Bar #OR0001)                   Civil Division
Bahr Law Offices, P.C.                            555 4th Street, N.W.
1035 ½ Monroe Street                              Washington, DC 20530
Eugene, Oregon 97402                              Telephone: (202) 252-2529
Tel: (541) 556-6439                               paul.cirino@usdoj.gov
davebahr@mindspring.com
                                                  Attorneys for Defendants
Attorneys for Plaintiff




                                                 2
